 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                           FOR THE DISTRICT OF ARIZONA
 8
 9   Ralph Carr,                                      No. CV-18-04001-PHX-ROS
10                 Petitioner,                        ORDER
11   v.
12   David Shinn, et al.,
13                 Respondents.
14
15         On November 19, 2019, Magistrate Judge Michelle H. Burns issued a Report and
16   Recommendation (“R&R”) recommending the Petition for Writ of Habeas Corpus be
17   denied. (Doc. 21). Petitioner did not file any objections. The absence of objections means
18   this Court has no obligation to review the R&R. See Schmidt v. Johnstone, 263 F. Supp.
19   2d 1219, 1226 (D. Ariz. 2003) (holding “district courts are not required to conduct any
20   review at all” of an R&R if no objections are made).
21         Accordingly,
22         IT IS ORDERED the Report and Recommendation (Doc. 21) is ADOPTED. The
23   Petition for Writ of Habeas Corpus (Doc. 1) is DENIED and DISMISSED WITH
24   PREJUDICE.
25   …
26   …
27   …
28   …
 1         IT IS FURTHER ORDERED a Certificate of Appealability and leave to proceed
 2   in forma pauperis on appeal are DENIED because jurists of reason would not find the
 3   Court’s procedural decision debatable or wrong.
 4         Dated this 2nd day of January, 2020.
 5
 6
 7                                                     Honorable Roslyn O. Silver
 8                                                     Senior United States District Judge

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -2-
